Amendment No. 2 TO THE INTERCOMPANY AGREEMENT This Amendment No. 2, effective as of September 30, 2014, amends the Intercompany Agreement, dated as of December 22, 2010, as amended (the “Agreement”), by and between Directed Services LLC (“DSL”) and ING USA Annuity and Life Insurance Company ( “ USA ” ) (now known as “Voya Insurance and Annuity Company”, or “ VIAC ” ). W I T N E S S E T H WHEREAS , DSL is an investment adviser for certain U.S. registered investment companies (“Funds”) and a registered broker-dealer distributing variable insurance contracts; and WHEREAS , VIAC is an insurance company which offers a variety of insurance products, including variable annuities; Funds advised by DSL are made available through sub-accounts to purchasers of these insurance products; and WHEREAS , DSL pays to VIAC the amounts derived from applying the annual rates listed in Schedule A against the average net assets invested in the Funds by VIAC and by VIAC non-insurance customers during the prior calendar month; and WHEREAS , Schedule A is reviewed at least once each calendar quarter and may be modified at any time by mutual written consent; and WHEREAS , the parties desire to clarify the Agreement to (1) reflect the name change of VIAC, the Funds and each of their series of portfolios, and; (2) replace Schedule A; and NOW , THEREFORE , the parties agree as follows: 1. All references to “ING USA Annuity and Life Insurance Company” and “USA” in the Agreement are hereby deleted and replaced with “Voya Insurance and Annuity Company”, and “VIAC”, respectively. 2. Schedule A to the Agreement is deleted in its entirety and is replaced with the attached Amended Schedule A. 3. Capitalized terms used in this Amendment and not otherwise defined shall have the meanings ascribed to them in the Agreement. 4. This Amendment may be executed in several counterparts, each of which shall be an original, but all of which together will constitute one and the same instrument. 5.
